Per Curiam.
The writ will be granted vacating the order of the circuit judge, denying the application of relator to have the books containing the account of the ¡umbér transactions deposited in the court; and, while the writ will not issue to the full extent as prayed, the court below is directed to hear the application, and to make such order as will give relator a full and fair opportunity to examine such books of account before the hearing of the accounting, so that he can prepare himself therefor.